DETAILED ACTION
In response to the Amendments filed on July 19, 2021, claims 4, 5, and 8 are amended; claims 10-27 are still withdrawn. Currently, claims 1-27 are still pending with claims 1-9 further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 19, 2021.  These drawings are accepted.

Specification
The amendment to the specification filed on July 19, 2021 has been accepted.

Claim Objections
Claim 8 is objected to because of the following informalities: the recitation of “the pivot is formed having straight sides and at least one rounded side” is suggested to be recited as --the pivot is formed in a generally rectangular shape with at least one rounded side-- similar to the description in instant [0098] so as to avoid issue of lack of antecedent basis for the amended limitation in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunishige et al. (WO 2012/101982 A1 (see English translation attached; hereinafter Kunishige)).
Regarding claim 1, Kunishige teaches a medical fluid connector (Figs. 1-2 [15]; p.0041) comprising: a first port (Fig. 3b [158], p.0054); a second port (Fig. 2 [155]; It is the Examiner’s position that the “sealing portion” 155 as described in p.0011, 0025, and 0074 is a port as it creates a flow path that allows 10 to communicate with 30 as shown in Fig. 1); a pivot located between the first port and the second port (Fig. 2 [161, 162]); a guide wall located between the first port and the pivot (Fig. 2 [151]; Note that thefreedictionary.com defines “between” as “in or through the position or interval separating”. It is the Examiner’s position that 151 is “through the position separating” 158 and [161, 162] as the opening 158 extends all the way through 151 as shown in Fig. 3b), the guide wall positioned to reside adjacent to a first side (see “first side” in Examiner’s annotated Figs. 2 and 6b below, note that the “first side” and the “second side” are separated by the top of 2022 as seen in Fig. 2 below; also see position of 151 in relation to 20 in Figs. 6a and 6b) of a wall (Figs. 2 and 5a [2022]) of a structure (Fig. 2 [21]) supporting the connector when inserted into the structure (p.0041; the freedictionary.com defines “support” as “to bear the weight of, especially from below; keep from falling, sinking, or slipping”. It is the Examiner’s position that 21 supports 151 (as well as 15) when inserted into 21 as 21 keeps 151 (and 15) from falling as generally shown in Fig. 1. Also note that thefreedictionary.com defines “adjacent” as “close to; lying near”. It is the Examiner’s position that the guide wall is adjacent to a first side of a structure supporting the connector as 151 is “close to” and “lying near” the first side as seen below); and a guide member located between the second port and the pivot (Fig. 2 [153, 154]. Note that thefreedictionary.com defines “between” as “in or through the position or interval separating”. It is the Examiner’s position that 153 and 154 are “through the position separating” 155 and [161, 162] as [153, 154] have at least part of their structures between 155 and [161, 162] as shown in Fig. 2), the guide member including a member wall (see “member wall” of Examiner’s annotated Fig. 2 excerpt below; note that the “member wall” is only shown for 153 below, however, the same structures of 153 that are denoted as the “member wall” below apply to the same structures of 154 and that those structures are also part of the “member wall”) positioned to reside adjacent to a second side (see “second side” in Examiner’s annotated Figs. 2 and 6b below) of the wall (Figs. 2 and 5a [2022]) of the structure supporting the connector when inserted into the structure (see previous analysis regarding “support”; Also note that it is the Examiner’s position that the guide member is adjacent to a second side of a structure supporting the connector as the guide member is “close to” and “lying near” the second side as seen in Fig. 6b below and in Figs. 5a-5c), the guide member further including at least one member flange (see “member flanges” of Examiner’s annotated Fig. 2 excerpt below; note that the “member flanges” are only shown for 153 below, however, the same structures of 153 that are denoted as the “member flanges” below apply to the same structures of 154 and that those structures are also part of the “member flanges”. Note that the “member flanges” extend around the “member wall” and that they don’t include the convex portions 1531 and 1541) extending from the member wall (see position of “member flanges” in relation to “member wall” in Examiner’s annotated Fig. 2 excerpt below), the at least one member flange sized so as to provide room for a lid of the structure (see “lid” in in Examiner’s annotated Fig. 2 below, denoted as the tops of 201 and 202; Note that thefreedictionary.com defines “lid” as “a cover, usually removable or hinged, for a receptacle”. It is the Examiner’s position that the tops of 201 and 202 are a lid as they serve as a “cover” for part of 21 as seen in Fig. 2. The Examiner notes that the lid is not positively recited) to close onto the at least one member flange (see position of 201 (202 not shown) in Figs. 5c and 6b in relation to the “member flanges”. Note that there is room for the “lid” to close onto the “member flanges” as shown in Fig. 6b. The Examiner notes that the lid is not positively recited as mentioned previously, however, the “member flanges” provide room for the lid to close onto them as the guide member [153, 154] consists of the “member flanges” and fits into the grooves (2014 and 2020) beneath the lid, also see p.0061-0062) and rotate the connector about the pivot into a desired operating position (p.0070, p.0079; Note that since 20 can be moved with respect to 15 as described in p.0079, and that 21 is a component of 20 and contains the “lid”, rotating 20 thus rotates the lid which then rotates 15. The pivot is a component of 15, therefore, the pivot is rotated as well).
Examiner’s Annotated Fig. 2:

    PNG
    media_image1.png
    219
    528
    media_image1.png
    Greyscale


      
    PNG
    media_image2.png
    474
    515
    media_image2.png
    Greyscale


Examiner’s Annotated Fig. 2 excerpt: 

    PNG
    media_image3.png
    397
    658
    media_image3.png
    Greyscale


Examiner’s Annotated Fig. 6b:

    PNG
    media_image4.png
    277
    344
    media_image4.png
    Greyscale

Regarding claim 2, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein the guide wall and the member wall are at least partially shaped the same (see shape of 151 in relation to “member wall” in Examiner’s annotated Figs. 2 and 2 excerpt above. It is the Examiner’s position that 151 and the “member wall” are at least partially shaped the same as they both are generally 4 sided shapes).
Regarding claim 3, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein the guide wall and the member wall are at least partially sized the same (see size of 151 in relation to “member wall” in Examiner’s annotated Fig. 2 and 2 excerpt above. It is the Examiner’s position that 151 and the “member wall” are at least partially sized the same as they both have similar sizing when taken into context of the overall size of the system of 10, 15, and 20 as shown in Fig. 1).
Regarding claim 4, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein the see shape of “member wall” in Examiner’s annotated Fig. 2 excerpt above), and wherein the at least one member flange includes plural member flanges that extend around a perimeter of the polygon (see position of “member flanges” in relation to the “member wall” in Examiner’s annotated Fig. 2 excerpt above), leaving an opening without a member flange at a bottom of the member wall (see “bottom of member wall” in Examiner’s annotated Fig. 2 above. Note that the “bottom of the member wall” is relative and that any location on a component can be deemed “the bottom” if it is rotated or fixed to the correct orientation. Also note that the “bottom of the member wall” is only shown for 153 above, however, the same structures of 153 that are denoted as the “bottom of the member wall” below apply to the same structures of 154 and that those structures are also part of the “bottom of the member wall”), wherein the bottom of the member wall is configured to be received by the structure supporting the connector (p.0070).
Regarding claim 5, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein the at least one member flange includes plural member flanges and wherein the plural member flanges and the member wall are molded together to form the connector (p.0044).
Regarding claim 6, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein a bottom of the member wall forms a notch (Figs. 2 and 5a-5c [1531]), which when the connector is rotated into the desired operating position, the notch abuts against a portion of the Fig. 5c [2024]; p.0070; see position of 1531 in relation to 2024 (which is a component of 21 as seen in Fig. 2) in Fig. 5c).
Regarding claim 7, Kunishige teaches the medical fluid connector of claim 6 as discussed above. Kunishige further teaches a medical fluid connector, wherein the notch is a first notch, and wherein the bottom of the member wall forms a second notch (1541 as described in p.0070 on the “bottom of the member wall” of 154. Note that as previously discussed, the “bottom of the member wall” is only shown for 153, but also applies to the same structure of 154 and that the “bottom of the member wall” is relative and that any location on a component can be deemed “the bottom” if it is rotated or fixed to the correct orientation) that contacts a second portion of the structure prior to the connector being rotated (p.0059; p.0070; Note that before being rotated, 1541 contacts 200 and part of 2013 as described in p.0070. Also note that while notch 1541 doesn’t directly contact 200, it indirectly contacts it as 1541 is coupled to 154).
Regarding claim 8, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein the pivot is formed having straight sides (see annotated Fig. 3b) and at least one rounded side (see side of step portion 162 is rounded as illustrated in Fig. 3a) for rotation against the structure supporting the connector (see shape of [161, 162] in Figs. 2 and 3, also see p.0050). 
Examiner’s Annotated Fig. 3a:

    PNG
    media_image5.png
    359
    585
    media_image5.png
    Greyscale

Regarding claim 9, Kunishige teaches the medical fluid connector of claim 1 as discussed above. Kunishige further teaches a medical fluid connector, wherein a bottom of the pivot extends through at least a portion of the guide member (see bottom of [161, 162] in relation to 153 and 154 of Examiner’s annotated Fig. 2 above, also see p.0048).

Response to Arguments
With respect to the previous drawing objection, the replacement drawing with the amendment to Fig. 6B as noted on pg. 10 of the Remarks is sufficient to clarifying the previous informality. Therefore, the previous drawing objection is hereby withdrawn.

With respect to the previous objection to the disclosure, the amendments to the specification as noted on pg. 10 of the Remarks are considered sufficient to clarifying the previous informalities. Therefore, the previous objection to the disclosure is hereby withdrawn.

Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on pg. 12 that Kunishige does not disclose a first port and a guide wall required by claim 1 because opening 158 and boat-shaped port base 151 are the same structure a port is not persuasive. It is noted that the instant claim as recited does not preclude the guide wall from also, in part, defining the first port. While examiner agrees with applicant that Kunishige discloses boat-shaped port base 151 in part defines opening 158 as illustrated in Fig. 3(b), examiner notes that Kunishige discloses opening 158 and boat-shaped port base 151 as two separate elements. Specifically, Kunishige discloses opening 158 is the opening of boat-shaped port 15 (see para 158, Fig. 3(b)) and boat-shaped port base 151 is the base of port body 150 of the boat-shaped port 15 (see para 0045 and 0047). Kunishige further discloses that boat-shaped port base 151 in part defines opening 158 and also comprises ceiling surface 152 on which step portion 162 with contact surface 161 are formed (see para 0047). Therefore, since Kunishige discloses that boat-shaped port base 151 located between opening 158 and step portion 162 with contact surface 161 in Fig. 3(b) Kunishige discloses the first port and the guide wall located between the first port and the pivot as required by the claim. 
In response to applicant’s argument on pgs. 12-13 that it is unclear what portion of boat-shaped port base 151 is positioned to reside adjacent to a first side of a first side wall of a structure supporting the connector when inserted into the structure, applicant’s arguments are not persuasive. First, it is noted that Examiner’s Annotated Figs. 2 and 6(b) presented herein again from the Non-Final Rejection dated March 10, 2021:

    PNG
    media_image6.png
    678
    521
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    298
    454
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    267
    352
    media_image8.png
    Greyscale

It is clear that examiner has identified the first side as being the side of connector 20 engaging with boat-shaped port 15, more specifically as identified in Examiner’s Annotated Fig. 2. Thus, it is clear Kunishige discloses when boat-shaped port base 151 is inserted into a structure 
In response to applicant’s argument on pg. 13 that that boat-shaped port base 151 cannot be located between alleged pivot 161, 162 and opening 158 because boat-shaped port base 151 defines opening 158 is also not persuasive. First, examiner respectfully disagrees with applicant that the boat-shaped port base 151 and the opening 158 are a single element. Instead it is the examiner’s position that Kunishige discloses boat-shaped port base 151 and opening 158 as two separate elements of boat-shaped port 15, see above response for additional details. More specifically, Kunishige explicitly discloses that 151 is located between 161, 162 and 158 since step portions 162 and protrusions 160 are formed on the ceiling surface 152 of the port base 151, see para 0047, thus, at least ceiling surface 152 of boat-shaped port base 151 is located between 161,162 and 158.
In response to applicant’s argument on pg. 13 that Kunishige does not disclose the at least one member flange being sized so as to provide room for a lid of the structure to close onto the at least one member flange and rotate the connector about the pivot into a desired operating position is also not persuasive. As previously explained, Kunishige discloses claws 153 and 154 being sized to fit into recesses 2014,2020 beneath the identified lid in Examiner’s Annotated Fig. 2 (see para 0061-0062) . Moreover, Kunishige further discloses that claws 153 and 154 being sized so as to rotate the connector about the pivot into a desired operating position as described in para 0070 and 0079 and Figs. 5(a)-(c). Therefore, it is clear that Kunishige discloses claws 153 and 154 are sized as required by the claims.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument regarding claim 2 on pg. 14, applicant’s argument is not persuasive because the claim only requires that the shape of the claimed guide wall and the claimed member wall being at least partially shaped the same. In this case, examiner has noted that both boat-shaped port base 151 and identified member wall both have generally 4-sided shapes and thus, are partially shaped the same.
In response to applicant’s argument regarding claim 3 on pg. 14, applicant’s argument is not persuasive because the claim only requires that the guide wall and the member wall having at least partially sized the same. Specifically because the claim only requires that the two being at least partially sized the same, in this case, examiner noted that both boat-shaped port base 151 and identified member wall both having similar size relative to the overall size of the system illustrated in Fig. 1.

In response to applicant’s argument regarding claim 6 on pg. 14, applicant’s argument is not persuasive since the identified member wall is forms a notch (1531) as explained above. Moreover, in response to applicant's argument on pg. 14 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specifics of notch 14 in instant Fig. 7B are not required in the claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument regarding claim 7 on pg. 15, applicant’s argument is not persuasive since the identified member wall is forms a second notch (1541) as explained above. Again, the claim does not require specific structure of the second notch so that convex portion 1541 of Kunishige cannot be interpreted as the second notch required by the claim.
In response to applicant’s argument regarding claim 8 on pg. 15, applicant’s argument is moot since Kunishige discloses the amended claim 8 as explained above, see also Examiner’s Annotated Fig. 3(b) for additional details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNA ZHANG/Primary Examiner, Art Unit 3783